Maddox, J.:
There is not enough to show an intentional and wilful violation of the law, especially when that involves a civil and a criminal penalty.
There is proof that a steak was ordered, and while petitioner’s witnesses testified that they did not order it, and that nothing was served, still they do not state that such order was not given, *609simply that they did not hear such an order. It seems the steak was prepared, and when to be served it was found that the party had left. I do not wish to be understood as holding that it was for the excise officers, but the order might have been and was so given as to lead respondent’s manager to believe that it was.
I do not understand that no liquors shall be served to a guest until the meal is served, if one be ordered.
Application denied.